DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 1/21/2022 has been entered. Claims 1-23 remain pending in the application.

Response to Arguments
Applicant’s arguments on pages 6-7 with respect to claims 1-23 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 102(a)(2) as being anticipated by Bernat (US PGPub 2018/0150240).

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 14-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bernat (US PGPub 2018/0150240).

Regarding claims 1, 18 and 20, Bernat teaches an apparatus (Bernat, see abstract, Technologies for offloading I/O intensive workload phases to a data storage sled include a compute sled) comprising:
circuitry to: determine latencies associated with active performance of operations at subsystems of a disaggregated system (Bernat, see paragraph 0084, the compute sled 1230 determines whether the network path to the data storage sled 1240 satisfies a predefined level of congestion (e.g., 50% of total capacity, a predefined latency, bandwidth, or throughput, etc.)), the subsystems on one or more devices remotely located to the circuitry, the subsystems to include at least one accelerator device, compute device, and memory device (Bernat, see paragraph 0084, the compute sled 1230 may locally determine the congestion of the network path between the present compute sled 1230 and the data storage sled 1240, such as by sending a test message to the data storage sled 1240 and determining the latency to receive a response, determining an amount of time to transfer a test payload, measuring the throughput and/or latency for data actually used by the workload as it is being executed on the compute sled 1230, measuring a fullness of a transmission buffer of the NIC 1312, and/or based on other factors); and
determine, as a function of the determined latencies, an amount of time in which a configuration change to at least one of the subsystems for which the subsystems of the disaggregated system are to reach a consistent state (Bernat, see paragraph 0088, a diagram 2100 illustrates that over time, a workload 1234 may be executed on the data storage sled 1240 in one phase (e.g., phase 0) in which the amount of data operated on is relatively large (e.g., 10 gigabytes). In subsequent phases (e.g., phases 1 and 2) which are not I/O intensive, the workload is executed on the compute sled 1230 during which time the data operated on and produced is relatively small (e.g., 100 megabytes in phase 1 and 10 megabytes in phase 2)).

Regarding claim 2, Bernat teaches wherein the circuitry is further to apply the configuration change to the at least one of the subsystems (Bernat, see paragraph 0050, a system 1210 for migrating an I/O intensive phase of a workload from a compute sled to a data storage sled may be implemented in accordance with the data centers 100, 300, 400, 1100).

Regarding claim 3, Bernat teaches wherein the circuitry is further to suspend operations of the subsystems of the disaggregated system for the determined amount of time (Bernat, see paragraph 0088, a diagram 2100 illustrates that over time, a workload 1234 may be executed on the data storage sled 1240 in one phase (e.g., phase 0) in which the amount of data operated on is relatively large (e.g., 10 gigabytes). In subsequent phases (e.g., phases 1 and 2) which are not I/O intensive, the workload is executed on the compute sled 1230 during which time the data operated on and produced is relatively small (e.g., 100 megabytes in phase 1 and 10 megabytes in phase 2)).

Regarding claims 4 and 19, Bernat teaches wherein the circuitry is further to apply a change to one or more of the subsystems to decrease a latency associated with active performance of operations at the one or more of the subsystems (Bernat, see paragraph 0050, a system 1210 for migrating an I/O intensive phase of a workload from a compute sled to a data storage sled may be implemented in accordance with the data centers 100, 300, 400, 1100).

Regarding claim 5, Bernat teaches wherein the circuitry is further to:
determine whether rules for storage related network traffic can be prioritized over other types of network traffic (Bernat, see paragraph 0085, the compute sled 1230 may send memory map data usable by the data storage sled 1240 to access a portion of the main memory 1306 of the compute sled 1230 as local memory of the data storage sled 1240 (e.g., transparently to the workload). As indicated in block 1752, the compute sled 1230 may format input data associated with the I/O intensive phase to a format usable by the I/O accelerator unit 1260 of the data storage sled 1240); and
prioritize, in response to a determination that rules for storage related network traffic can be prioritized over other types of network traffic, the rules for storage related network traffic (Bernat, see paragraph 0085, the compute sled 1230 may convert a file to a block or vice versa, change a byte ordering of data, and/or perform other reformatting of data).

Regarding claim 6, Bernat teaches wherein the circuitry is further to determine memory configuration changes to decrease latency associated with active performance of operations at the at least one accelerator device (Bernat, see paragraph 0084, the compute sled 1230 determines whether the network path to the data storage sled 1240 satisfies a predefined level of congestion (e.g., 50% of total capacity, a predefined latency, bandwidth, or throughput, etc.)).

Regarding claim 7, Bernat teaches comprising the at least one accelerator device to include a field programming gate array (FPGA) and a network interface controller, wherein the circuitry is further to enable the network interface controller and the FPGA to share memory (Bernat, see paragraph 0046, in various embodiments, the availability of such connectivity may make it feasible to disaggregate and dynamically pool resources such as accelerators, memory, and storage. In some embodiments, for example, one or more pooled accelerator sleds 1130 may be included among the physical infrastructure 1100A of data center 1100, each of which may comprise a pool of accelerator resources—such as co-processors and/or FPGAs, for example—that is globally accessible to other sleds via optical fabric 1112 and dual-mode optical switching infrastructure 1114).

Regarding claim 8, Bernat teaches the at least one compute device comprises a host compute device, wherein the circuitry is further to enable parallel processing of reconfiguration operations in the host compute device (Bernat, see paragraph 0084, the compute sled 1230 determines whether the network path to the data storage sled 1240 satisfies a predefined level of congestion (e.g., 50% of total capacity, a predefined latency, bandwidth, or throughput, etc.)).

Regarding claim 9, Bernat teaches comprising the subsystems to also include at least one data storage device, wherein the circuitry is further to determine changes in cache utilization, non-uniform memory access, or quality of service management in the at least one data storage device to decrease the latency associated with active performance of operations at the at least one data storage device (Bernat, see paragraph 0084, the compute sled 1230 may locally determine the congestion of the network path between the present compute sled 1230 and the data storage sled 1240, such as by sending a test message to the data storage sled 1240 and determining the latency to receive a response, determining an amount of time to transfer a test payload, measuring the throughput and/or latency for data actually used by the workload as it is being executed on the compute sled 1230, measuring a fullness of a transmission buffer of the NIC 1312, and/or based on other factors).

Regarding claim 14, Bernat teaches wherein to determine latencies associated with active performance of operations at the subsystems of the disaggregated system comprises to determine a multi-data owner latency (Bernat, see paragraph 0084, the compute sled 1230 determines whether the network path to the data storage sled 1240 satisfies a predefined level of congestion (e.g., 50% of total capacity, a predefined latency, bandwidth, or throughput, etc.)).

Regarding claim 15, Bernat teaches wherein to determine latencies associated with active performance of operations at the subsystems of the disaggregated system comprises to determine a latency for the at least one accelerator device to process a packet (Bernat, see paragraph 0084, the compute sled 1230 may locally determine the congestion of the network path between the present compute sled 1230 and the data storage sled 1240, such as by sending a test message to the data storage sled 1240 and determining the latency to receive a response, determining an amount of time to transfer a test payload, measuring the throughput and/or latency for data actually used by the workload as it is being executed on the compute sled 1230, measuring a fullness of a transmission buffer of the NIC 1312, and/or based on other factors).

Regarding claim 16, Bernat teaches the at least one compute device comprises a host compute device, wherein to determine latencies associated with active performance of operations at the subsystems of the disaggregated system comprises to determine a latency to configure the host compute device (Bernat, see paragraph 0084, the compute sled 1230 may locally determine the congestion of the network path between the present compute sled 1230 and the data storage sled 1240, such as by sending a test message to the data storage sled 1240 and determining the latency to receive a response, determining an amount of time to transfer a test payload, measuring the throughput and/or latency for data actually used by the workload as it is being executed on the compute sled 1230, measuring a fullness of a transmission buffer of the NIC 1312, and/or based on other factors).

Regarding claim 17, Bernat teaches comprising the subsystems to also include at least one data storage device, wherein to determine latencies associated with active performance of operations at the subsystems of the disaggregated system comprises to determine a latency associated with the at least one data storage device (Bernat, see paragraph 0084, the compute sled 1230 may locally determine the congestion of the network path between the present compute sled 1230 and the data storage sled 1240, such as by sending a test message to the data storage sled 1240 and determining the latency to receive a response, determining an amount of time to transfer a test payload, measuring the throughput and/or latency for data actually used by the workload as it is being executed on the compute sled 1230, measuring a fullness of a transmission buffer of the NIC 1312, and/or based on other factors).

Regarding claims 21, 22 and 23, Bernat teaches wherein the subsystems of the disaggregated system are to reach the consistent state when all of the subsystems have adapted to the configuration change to the at least one of the subsystems (Bernat, see paragraph 0050, a system 1210 for migrating an I/O intensive phase of a workload from a compute sled to a data storage sled may be implemented in accordance with the data centers 100, 300, 400, 1100).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/           Examiner, Art Unit 2443
                                                                                                                                                                                             /HEE SOO KIM/Primary Examiner, Art Unit 2443